DETAILED CORRESPONDENCE
This detailed action is in response to the amendments and arguments filed on 7/9/2021, and any subsequent filings.
Notations “C_L_”; “Pg”; and “Pr” are used to indicate column_line_, page, and paragraph, respectively.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 were restricted. Claims 9-15 are elected. Claims 1-8 and 16-20 are withdrawn. Claims 1-20 are pending.

Election/Restrictions
Applicant’s election without traverse of group II (claims 9-15) in the reply filed on 7/9/2021 is acknowledged. However, further traverses the election of group I (claims 1-8 and 16-20). A new restriction has been provided in view of Applicant’s amendments to the claims. 

Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-8, drawn to “An isotope exchange device, comprising: a support; a container including a semipermeable membrane on one end of the container; and a sample chamber having a thickness of between 25 μm and 500 μm.”, classified in B01D15/361.
II. Claims 9-15, drawn to “An isotope exchange device, comprising: a sample having a first concentration of a substance in a sample chamber, the sample chamber located on a support, wherein the sample chamber has a sample chamber thickness of between 25 μm and 500 μm; a dialysate having a second concentration of the substance in a dialysate container; and a semipermeable membrane on one end of the dialysate container, the semipermeable membrane having a molecular cut-off weight greater than a molecular weight of the substance, wherein the semipermeable membrane is in contact with the sample.”, classified in A61M1/1654 or A61M1/287.
III. Claims 16-20, drawn to “A method for isotope exchange, comprising: placing a sample having a first concentration of a substance in a sample chamber, the sample chamber having a thickness of between 25 μm and 500 μm; placing a container on top of the sample chamber such that a membrane on a bottom of the container is in contact with the sample, the container including a dialysate having a second concentration of the substance, the second concentration being different from the first concentration, wherein the membrane is permeable to the substance; and waiting for the first concentration to reach a target concentration.”, classified in B01D63/00.

Inventions I and II are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed (1) contains a different construction; as group II requires “a dialysate having a second concentration of the substance in a dialysate container; and a semipermeable membrane on one end of the dialysate container, the semipermeable membrane having a molecular cut-off weight greater than a molecular weight of the substance, wherein the semipermeable membrane is in contact with the sample.”; (2) group I is broader, as it may be any isotope exchange device, such as an ion exchange device for water purification; and (3) the inventions are not obvious variants in light of the construction and directed towards differing subject matter. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions I and III are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case group I’s system may be utilized in any other isotope exchange system that utilizes a membrane, such as an ion exchange system.
Inventions II and III are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case group III’s process for utilizing the isotope exchange may be utilized with any other dialysis cell that contains a semipermeable membrane, such as the one provided by Diamond (US6,395,233).

A telephone call was made to Attorney Paul Taylor on 3/10/2022 to request an oral election to the above restriction requirement, but did not result in an election being made.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Jovanovic (US7955504); Haney (US20090200225), Haney (US2005/0199550), Wilson (US2005/0092666), Sykaluk (US6039871), Clark (US5503741), Whitehouse (US2014/0048700) – all of which are dialysis cells that incorporate a membrane.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONOVAN C BUI-HUYNH whose telephone number is (571)272-0379.  The examiner can normally be reached on M-F, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Ramdhanie can be reached on 5712703240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 







/Donovan Bui-Huynh/Examiner, Art Unit 1779    

/Bobby Ramdhanie/Supervisory Patent Examiner, Art Unit 1779